SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) December 5, 2007 FUEGO ENTERTAINMENT, INC. (Exact name or registrant as specified in its charter) Nevada 20-2078925 (State of incorporation or organization) (I.R.S. Employer Identification No.) 19250 NW 89th Court, Miami, Florida 33018 (Address of Principal Executive Offices, Including Zip Code) (305) 829-3777 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01. OTHER EVENTS Fuego Entertainment Closes $340,600 in Private Placements Fuego Entertainment, Inc.announced the company has closed two private placement sales totaling 1,841,667 shares of rule 144 restricted common stock totaling $340,600.00. The private placement included an additional 1,300,000 warrants of one warrant per common stock share with an exercise price of $0.45 for the first 12 months. Any of the 1.3 million warrants not exercised in the first 12 months will revert to an exercise price of $0.75 for an additional 12 months. Proceeds from the transaction will be used for general working capital needs. Item 9.01 Financial Statements and Exhibits a) Financial Statements None b) Exhibits Exhibit No. Description 99.1 Press Releease SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, The registrant has duly caused this report to be signed on its behalf by The undersigned hereunto duly authorized. FUEGO ENTERTAINMENT, INC., Date:December 12, 2007 By: /s/Hugo M. Cancio Hugo M. Cancio Title: Principal Executive Officer 2
